TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 13, 2018



                                        NO. 03-17-00543-CV


                                   Randal B. Ward, Appellant

                                                 v.

                            Suzanne Banowsky McCaskill, Appellee




        APPEAL FROM THE 274TH DISTRICT COURT OF COMAL COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
         REVERSED AND REMANDED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on April 26, 2017. The parties have

filed an agreed motion to reverse and remand the case to the trial court. Having found that there

was reversible error in the trial court’s judgment, the Court grants the parties’ motion, reverses

the trial court’s judgment, and remands the case to the trial court for further proceedings

consistent with this Court’s opinion. The appellant shall pay all costs relating to this appeal, both

in this Court and in the court below.